Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on June 30, 2021 have been entered and considered. Claims 3 and 6 have been canceled. Claims 1, 2, 4 – 5 and 7 - 16 are pending in this application. Claims 8 – 16 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Kinlen as detailed in Office action dated March 31, 2021.  The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 2, 4 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen et al. US 6,228,492 B1 (Kinlen) in view of Orr et al. EP 1366826 A1 (Orr).

Considering claims 1, 2, 4 – 5 and 7, Kinlen teaches a method of spinning fibers containing intrinsically conductive polymers comprises: (i) extruding two or more filaments comprised of a fiber forming polymer; (ii) applying a coating formulation to at least a portion of at least one of the filaments; (iii) combining the filaments to form a filament bundle; and (iv) processing the filament bundle into a fiber. The coating formulation comprises a salt of an intrinsically conductive polymer (ICP) in a carrier solvent [Derwent Abstract]. Further, Kinlen teaches at [Col. 10, 41 – 49] that preferably the ICP-coating is between about 0.05 and 3 mµ. Furthermore, although Kinlen teaches at [Col. 10, 50 – 51] that the coating step is preferably performed in such a manner that when filaments are processed together to form a fiber, substantially the entire length of the fiber contains ICP. Substantially the entire length means at least 25%, more preferably at least 50%, and most preferably at least 75%, of the length of the processed fiber; it does not recognize that the coating is applied by spraying at the required angles. However, Orr teaches an apparatus and a method that can be utilized to apply a thin layer (less than 1 mm) of viscous coating material to an elongated continuously moving filament (2) whereby the filament (2) can be cabled, coated, and spooled in a continuous operation [Abstract]. Further, Orr teaches at [0063] that coating materials of various types have been successfully applied to filaments of various  can be any value between 10° and 90°. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Orr’s step method of coating filaments as the coating step in Kinlen’s method when it is desired to apply a coating layer having thickness lower than 1 mm out of viscous coatings.  

As to the new limitation in claim 1 requiring that the method does not  comprise opening or widening the bound fiber strand again and then passing  or immersing the fiber strand through or in a separate resin impregnation bath, Kinlen’s method as describe in FIG. 1A does not include said process steps. 


Response to Arguments

Applicant's amendments and accompanying remarks filed on June 30, 2021 have been entered and considered. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections 

Applicant's arguments filed on June 30, 2021 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the rejection of record on the basis that Claim 1 recites “coating a surface of the fiber filament by spraying an impregnation resin emulsion onto the spun fiber filament, wherein a viscosity of impregnation resin emulsion ranges from 6,000 cP to 10,000 cP at 25° C.  Applicant respectfully submits that Kinlen and Orr, either alone or in combination, fail to teach or suggest the features of claim 1. Specifically, Kinlen appears to be silent regarding the viscosity of the sprayed coating liquid. As noted in the Office Action, Orr describes that the coating materials of Orr has a viscosity from about 100 SUS(20cP) to 2000 SUS(440cP), which is significantly lower than the recited lower limit of 6,000 cP. Therefore, the applied references fail to render the features of claim 1 obvious.

In response, the examiner submits that as noted in the 112 (b) rejection above, although independent claim 1 sets the temperature for the measurement of the dynamic viscosity of the resin emulsion, it does not indicate what method is used for said measurement, which is a critical factor in evaluating dynamic viscosities. For examination purposes the examiner considers that the claimed viscosity range when converted to values resulting from a reputable method (for example an ASTM method) 
  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786